
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3796
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			 Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To reauthorize certain programs established
		  by the Adam Walsh Child Protection and Safety Act of 2006.
	
	
		1.Short titleThis Act may be cited as the
			 Adam Walsh Reauthorization Act of
			 2012.
		2.Sex offender
			 management assistance (SOMA) program reauthorizationSection 126(d) of the Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C.
			 16926(d)) is amended to read as follows:
			
				(d)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Attorney General $20,000,000 for each of the fiscal years 2013 through 2017, to
				be available only for—
					(1)the SOMA program;
				and
					(2)the Jessica
				Lunsford Address Verification Grant Program established under section
				631.
					.
		3.Reauthorization
			 of Federal assistance with respect to violations of registration
			 requirementsSection 142(b) of
			 the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C.
			 16941(b)) is amended by striking such sums as may be
			 necessary for fiscal years 2007 through 2009 and inserting
			 $46,200,000 for each of the fiscal years 2013 through
			 2017.
		4.Duration of sex
			 offender registration requirements for certain juvenilesSubparagraph (B) of section 115(b)(2) of the
			 Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C.
			 16915(b)(2)) is amended by striking 25 years and
			 inserting 15 years.
		5.Public access to
			 juvenile sex offender informationSection 118(c) of the Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C.
			 16918(c)) is amended—
			(1)by striking
			 and after the semicolon in paragraph (3);
			(2)by redesignating
			 paragraph (4) as paragraph (5); and
			(3)by inserting after
			 paragraph (3) the following:
				
					(4)any information about a sex offender for
				whom the offense giving rise to the duty to register was an offense for which
				the offender was adjudicated delinquent (or otherwise convicted) as a juvenile;
				and
					.
			6.Protection of
			 local governments from State noncompliance penalty under SORNASection 125(a) of the Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C.
			 16925(a)) is amended by striking shall not
			 receive and all that follows and inserting shall return to the
			 Attorney General (for reallocation in accordance with subsection (c)), from the
			 funds allocated to the jurisdiction for that fiscal year under subpart 1 of
			 part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3750 et
			 seq.), 10 percent of the amount the jurisdiction may retain
			 under paragraph (1) of section 505(c) of such Act (42 U.S.C.
			 3755(c))..
		7.Comprehensive
			 examination of sex offender issuesSection 634(c) of the Adam Walsh Child
			 Protection and Safety Act of 2006 is amended by adding at the end the following
			 new paragraph:
			
				(3)Additional
				reportNot later than one
				year after the date of enactment of the Adam Walsh Reauthorization Act of 2012,
				the National Institute of Justice shall submit to Congress a report on the
				public safety impact, recidivism, and collateral consequences of long-term
				registration of juvenile sex offenders, based on the information collected for
				the study under subsection (a) and any other information the National Institute
				of Justice determines necessary for such
				report.
				.
		8.Juvenile sex
			 offender treatment grants reauthorizationSection 3012(c) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797ee–1(c)) is
			 amended by striking $10,000,000 for each of fiscal years 2007 through
			 2009 to carry out this part and inserting $2,979,000 for each of
			 the fiscal years 2013 through 2017 to carry out this section.
		
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk.
		
	
